t c memo united_states tax_court emmitt haskell pack petitioner v commissioner of internal revenue respondent docket no filed date emmitt haskell pack pro_se michael j o’brien and richard charles grosenick for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction with regard to the taxable_year respondent contends that this case should be dismissed on the ground that the petition was not - timely filed pursuant to sec_6213 or sec_7502 with regard to the taxable_year respondent contends that this case should be dismissed on the ground that no notice_of_deficiency as authorized by sec_6212 and required by sec_6213 to form the basis for a petition to this court has been sent to petitioner nor has respondent made any other determination that would serve to confer jurisdiction on this court as discussed in detail below we shall grant respondent’s motion to dismiss background in date emmitt haskell pack petitioner and jennie s pack ms pack filed electronically a joint federal_income_tax return for the taxable_year in conjunction with the filing of their return petitioner and ms pack as well as their return preparer executed form_8453 u s individual income_tax declaration for electronic_filing on date the address listed on the form_8453 was rt box stilwell ok the stilwell address in date petitioner filed electronically a federal_income_tax return for the taxable_year in conjunction with the filing of his return petitioner as well as his return unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure preparer executed form_8453 u s individual income_tax declaration for an irs e-file return on date the address listed on the form_8453 was the stilwell address petitioner’s return for which was filed on a head-of- household basis reported zero income_tax and claimed a refund in the amount of dollar_figure the latter amount consisted of withholding in the amount of dollar_figure and an earned_income_credit in the amount of dollar_figure respondent never issued a refund check but rather froze petitioner’s account in date respondent commenced an examination of petitioner’s return the examination focused on filing_status dependency_exemption deductions and the earned_income_credit on or about date respondent issued a 30-day_letter proposing a deficiency in petitioner’s federal_income_tax for the 30-day_letter stated in part as follows thank you for your replies dated april and date to follow is a list of what we received these documents do not allow us to establish that you meet the requirements for these issues involved on date respondent sent a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the deficiency was attributable principally to the disallowance of the earned_income_credit q4e- dollar_figure the balance of the deficiency dollar_figure was attributable to a change in petitioner’s filing_status from head-of-household to married_filing_separately and the disallowance of two dependency_exemption deductions respondent sent the notice_of_deficiency to petitioner by certified mail addressed to him at the stilwell address however petitioner did not receive the notice and on or about date it was returned to respondent by the postal service thereafter on date respondent assessed the deficiency against petitioner on date petitioner filed a federal_income_tax return form_1040 for the taxable_year on his return petitioner listed his address as north webster road tahlequah oklahoma on his return petitioner reported zero tax and claimed a refund in the amount of dollar_figure the latter amount consisted of withholding in the amount of dollar_figure and an earned_income_credit in the amount of dollar_figure respondent applied dollar_figure of the claimed refund against petitioner’s outstanding it is not completely clear why the notice_of_deficiency was returned to respondent by the postal service a partial copy of the envelope in which the notice was apparently mailed bears a stamp not deliverable as addressed however a second but incomplete stamp together with handwriting suggests that the envelope was returned to respondent unclaimed after two attempts at delivery bach of the three forms w-2 wage and tax statements that accompanied petitioner’s income_tax return for identified the stilwell address as petitioner’s address liability for on date the court received and filed an imperfect petition the petition which is dated date and is little more than a request for forms to file a petition for redetermination does focus on the fact that my income_tax refund check was stopped the petition arrived at the court by regular first-class mail in an envelope bearing a postmark date of date on date petitioner filed an amended petition in his amended petition petitioner purports to disagree with tax deficiencies for the years and the gist of petitioner’s complaint however appears to be the nonreceipt of tax refunds for and in the amounts of dollar_figure and dollar_figure respectively petitioner attached to his amended petition a copy of a letter to commissioner rossotti the in re of which read income_tax refund check x what has happened to my refund check the record suggests that respondent may have disregarded the portion of petitioner’s refund claim allocable to the earned_income_credit because of sec_32 b iv which provides that no amount received for services provided by an individual while the individual is an inmate at a penal institution shall be taken into account in determining the individual’s earned_income in the absence of earned_income there is no basis for an earned_income_credit sec_32 at the time that the petition was filed petitioner was in the custody of the oklahoma department of corrections in helena oklahoma -- - as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition insofar as it relates to the taxable_year was not timely filed and insofar as it relates to the taxable_year was not filed in respect of a notice_of_deficiency or other determination that would serve to confer jurisdiction on the court petitioner filed a reply to respondent's motion asserting that he had not received the notice_of_deficiency and that he had been incarcerated since february or date perhaps implying that the notice_of_deficiency had not been mailed to him at his last_known_address petitioner also expressed continuing concern regarding the taxable_year refund check finally petitioner alleged that he never authorized the electronic_filing of any return for this matter was called for hearing at the court's motions sessions in washington d c on date and date counsel for respondent appeared at the hearings and offered argument and exhibits in support of respondent's motion there was no appearance by or on behalf of petitioner at the hearings nor did petitioner file a written_statement with the court pursuant to rule c the provisions of which were noted in the court’s orders calendaring respondent’s motion for hearing discussion the tax_court like all federal courts is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec - - a pursuant to sec_7502 a timely mailed petition will be treated as though it were timely filed a taxable_year there is no question that respondent mailed the notice_of_deficiency for to petitioner on date however the petition was not filed with the court until date a date more than months after the mailing of the notice_of_deficiency moreover the envelope in which the petition was mailed to the court bears a u s postal service postmark date of date under these circumstances it follows that the petition was not filed within the 90-day period prescribed by sec_6213 and that we must dismiss this case for lack of jurisdiction notwithstanding the foregoing because of the suggestion that the notice_of_deficiency for was not mailed to petitioner at his last_known_address the issue for decision is whether the dismissal of this case should be based on petitioner's failure_to_file a timely petition under sec_6213 or whether dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent's failure to issue a valid notice_of_deficiency we shall dismiss on that ground rather than for lack of a timely filed petition 92_tc_729 affd without - published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 although the phrase last_known_address is not defined in the internal_revenue_code we have held that absent clear and concise notice of a change_of address a taxpayer's last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued king v commissioner supra pincite abeles v commissioner 1t1 c see sec_301_6212-2 proced admin regs in deciding whether the commissioner mailed a notice toa taxpayer at the taxpayer's last_known_address the relevant inguiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer's most current address frieling v commissioner supra pincite the burden of proving that the notice was not sent to the taxpayer at the taxpayer's last_known_address is on the taxpayer see yusko v commissioner supra pincite respondent mailed the notice_of_deficiency for to the address listed on petitioner's return--the last return filed by petitioner prior to the mailing of such notice on date consequently the notice_of_deficiency for was petitioner’s allegation that he never authorized the filing of an electronic return for is inconsistent with his continued -- - mailed to petitioner at his last_known_address unless petitioner can demonstrate he provided respondent with clear and concise notice of a change_of address or prior to the mailing of the notice_of_deficiency respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra keeton v commissioner supra pincite 62_tc_367 affd without published opinion 538_f2d_334 9th cir there is nothing in the record to suggest that petitioner gave respondent clear and concise notice of any change_of address nor is there anything in the record to suggest that respondent knew about such change_of address indeed the record indicates that during the examination phase of this case respondent communicated with petitioner at the stilwell address in view of the foregoing we hold that the notice_of_deficiency was valid because it was sent to petitioner at his last_known_address accordingly because petitioner did not file continued concern expressed throughout this case about the status of his refund for that year petitioner has not suggested much less demonstrated that he filed some other return for claiming a refund for that year however assuming arguendo that petitioner did not authorize the filing of an electronic return for the fact remains that petitioner’s return lists the stilwell address which would still constitute petitioner’s last_known_address see 91_tc_1019 sec_301_6212-2 proced admin regs his petition within the time prescribed by sec_6213 or sec_7502 we lack jurisdiction to redetermine the deficiency for and we must grant respondent's motion to dismiss for lack of jurisdiction as to that year ’ b taxable_year petitioner admits that he has never received any notice_of_deficiency for and respondent adamantly asserts that no notice_of_deficiency or other jurisdictionally-relevant notice has been issued to petitioner for that taxable_year there is nothing in the record to belie respondent’s assertion in the absence of a valid notice this court lacks jurisdiction rule a c 93_tc_22 90_tc_142 thus in the present case we lack jurisdiction over the taxable_year and we must therefore grant respondent's motion to dismiss for lack of jurisdiction as to that year although petitioner cannot pursue his case for in this court he is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue fora refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 finally we note that the granting of respondent’s motion to dismiss for lack of jurisdiction will in no way preclude the parties from administratively resolving the substantive issues for an approach that respondent has offered to pursue conclusion to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
